Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Cimarron Place Health & Rehabilitation Center
(CCN: 67-6087),

Petitioner
Vv.

Centers for Medicare and Medicaid Services.
Docket No. C-10-502
Decision No. CR2259

Date: October 1, 2010

DECISION DISMISSING REQUEST FOR HEARING

I dismiss Petitioner’s request for a hearing in this case, because it has raised no issue that
I have authority to hear and decide.

I. Background

Petitioner is a skilled nursing facility in the State of Texas. It participates in the Medicare
program. It participates subject to sections 1819 and 1866 of the Social Security Act
(Act) and implementing regulations at 42 C.F.R. Parts 483 and 488. Its hearing rights are
governed by regulations at 42 C.F.R. Part 498.

Petitioner requested a hearing to challenge remedies that CMS determined to impose
against it for alleged noncompliance with Medicare participation requirements. CMS
then moved to dismiss Petitioner’s hearing request, arguing that it had rescinded its
remedy determination and that, therefore, Petitioner no longer had a right to a hearing.
Petitioner did not reply to the motion.
CMS attached two exhibits to its motion, which it identified as CMS Ex. 1 and CMS Ex.
2. I receive these exhibits into the record.

IL. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The issue is whether Petitioner continues to have a right to a hearing after CMS rescinds
its remedy determination.

B. Findings of Fact and Conclusions of Law

I find that Petitioner no longer has a right to a hearing in this case. On March 3, 2010,
CMS notified Petitioner that it was rescinding its remedy determinations. CMS Ex. 2 at
1. A skilled nursing facility has a right to challenge a finding that it failed to comply with
Medicare participation requirements only if CMS has determined to impose remedies
based on that finding. 42 C.F.R. § 498.3(b)(13). Here, CMS originally determined to
impose remedies but then rescinded that determination. CMS’s rescission of its remedies
extinguished Petitioner’s right to a hearing.

I must dismiss a hearing request where a party no longer has a right to a hearing. 42
C.F.R. § 498.70(b). I dismiss Petitioner’s hearing request inasmuch as it no longer has a
right to a hearing.

/s/
Steven T. Kessel
Administrative Law Judge

